IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MARKWEST LIBERTY MIDSTREAM &           : No. 576 WAL 2014
RESOURCES, LLC,                        :
                                       :
                  Respondent           : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
CECIL TOWNSHIP ZONING HEARING          :
BOARD,                                 :
                                       :
                  Petitioner           :


RANGE RESOURCES - APPALACHIA,          : No. 577 WAL 2014
LLC,                                   :
                                       :
                  Respondent           : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
CECIL TOWNSHIP ZONING HEARING          :
BOARD,                                 :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.